IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 43434 & 43435

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 385
                                               )
       Plaintiff-Respondent,                   )   Filed: February 10, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JADE ROSE MOODY,                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgments of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for battery on a law enforcement officer and
       consecutive unified sentence of five years, with a minimum period of confinement
       of two years, for grand theft, affirmed; orders denying I.C.R. 35 motions for
       reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In these consolidated cases, Jade Rose Moody pled guilty to aggravated battery on a law
enforcement officer, I.C. §§ 18-915(3) and 18-903(a), and grand theft, I.C. §§ 18-2403(1), 18-
2407(1)(b), and 18-2409. In exchange for her guilty pleas, additional charges were dismissed.
The district court sentenced Moody to a unified term of five years, with a minimum period of
confinement of one year, for battery on a law enforcement officer and a consecutive unified term


                                               1
of five years, with a minimum period of confinement of two years, for grand theft. Moody filed
I.C.R 35 motions for reduction of her sentences, which the district court denied. Moody appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Moody’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Moody’s judgments of conviction and sentences, and the district court’s
orders denying Moody’s Rule 35 motions, are affirmed.




                                                     2